Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of forming a contact structure & nonelected Species B (Figure 3A), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 18th, 2022.
Applicant's election with traverse of claims 1-13 and Species A (Figure 1) in the reply filed on November 18th, 2022 is acknowledged.  
The traversal is on the ground(s) that the claims and species is not believed to create an undue burden on the USPTO and the subject matter among the groups is not dependent and distinct as required by statute.
This is not found persuasive because Inventions I (Claims 1-13) and II (Claims 14-20) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the thermoelectric element can be made by not heat treating the thermoelectric body and the thermoelectric element can be made by not using induction heating to create the porous metal structures.  For example, the first porous metal structure could be laminated on top of a thermoelectric body and a first outer region of thermoelectric body could be deposited on top of the first porous metal structure and thus not requiring the “embedding” step.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “the at least one metal mesh”.  This term lacks antecedent basis.  Appropriate action is required.

Regarding Claim 9, Applicant recites, “the second metal layer”.  This term lacks antecedent basis.  Appropriate action is required.

Regarding Claim 12, Applicant recites, “wherein the second contact structure is the same as the first contact structure”.  How can the second contact structure be the first contact structure?  Appropriate action is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leavitt et al. (US 2010/0229911 A1).

In view of Claim 1, Leavitt et al. discloses a thermoelectric element comprising: a thermoelectric body (Figure 7, 3P PbTe), a first contact structure (Figure 7, #75-#76), and a second contact structure (Figure 7, Al), wherein the first contact structure comprises at least one porous metal structure (Figure 7, #75 Fe Mesh), and at least one metal layer (Figure 7, #76 & Paragraph 0065), wherein the at least one first porous metal structure is at least partially embedded within a  first outer region of the thermoelectric body (Figure 7, #75 & Paragraph 0026), and the at least one metal layer is overlying an outer surface of the first outer region of the thermoelectric body and in direct contact with the at least one metal mesh (Figure 7, #75-#76 & Paragraph 0026).

In view of Claim 2, Leavitt et al. is relied upon for the reasons given above in addressing Claim 1.  Leavitt et al. teaches the at least one metal layer comprises a first metal layer (Figure 7, #76) and a second metal layer (Paragraph 0094 – the second mesh), and wherein each of the at least one first porous metal structure, the first metal layer, and the second metal layer include the same metal (they all comprise Iron).

In view of Claims 6-7, Leavitt et al. is relied upon for the reasons given above in addressing Claim 1.  Leavitt et al. teaches that at least one first porous metal structure is fully (100 vol %) embedded within the first outer region of the thermoelectric body (Figure 7, #75).

In view of Claim 8, Leavitt et al. is relied upon for the reasons given above in addressing Claim 1.  Leavitt et al. teaches that the first porous metal structure includes a metal mesh (Paragraph 0026).

In view of Claim 11, Leavitt et al. is relied upon for the reasons given above in addressing Claim 1.  Leavitt et al. teaches that the second contact structure is different than the first contact structure (Figure 4A, #86 & Paragraph 0069).

In view of Claim 12, Leavitt et al. is relied upon for the reasons given above in addressing Claim 1.  Leavitt et al. teaches that the thermoelectric body comprises a material including lead telluride (Figure 7, 3P PbTe).

In view of Claim 13, Leavitt et al. is relied upon for the reasons given above in addressing Claim 1.  Leavitt et al. teaches that the thermoelectric element is adapted for converting heat energy from a heat source to electrical energy, the heat source having a temperature of at least 100°C and not greater than 1000°C (Paragraph 0008-0010).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US 2010/0229911 A1) in view of Elsner et al. (US 3,865,632 A).

In view of Claim 5, Leavitt et al. is relied upon for the reasons given above in addressing Claim 1.  Leavitt et al. does not disclose the at least one first porous metal structure has a thickness of at least 30 microns and not greater than 175 microns.
Elsner et al. teaches at least one first porous metal structure has a thickness of at least 30 microns and not greater than 175 microns (Column 3, Lines 13-16). Elsner et al. teaches that it is an object of the present invention to provide an improved terminal construction that is more efficient and more durable thermally (Column 1, Lines 61-67).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first porous metal structure have a thickness of at least 30 microns and not greater than 175 microns for the advantages of an improved terminal construction that is more efficient and more durable thermally.

Claims 1, 6-7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0131506 A1) in view of Ghosal et al. (US 2016/0372650 A1).

In view of Claim 1, Kim et al. teaches a thermoelectric element (Figure 1) comprising: a thermoelectric body (Figure 1, #20a & Paragraph 0026), a first contact structure (Figure 2, #34) and a second contact structure (Figure 2, #32), wherein the first contact structure comprise at least one first porous metal structure (Figure 4, #37/39) and at least one conductor layer (Figure 11, #46 & Paragraph 0059), wherein the at least one first porous metal structure is partially embedded within a first outer region of the thermoelectric body (Figure 4) and at least one conductor layer overlying an outer surface of the first outer region of the thermoelectric body (Figure 11, #20a – top portion) and in direct contact with the at least one metal mesh (Figure 11, #46 directly contacts element #30b at #46a).
Kim et al. does not teach the at least one metal layer.
Ghosal et al. teaches that a conductor layer has an additional metal layer (Figure 6B, #18) that directly contacts a porous metal structure (Figure 6B, #48) and that this additional layer advantageously prevents oxidation of the interconnects in a thermoelectric element (Paragraph 0026).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the metal layer as disclosed by Ghosal et al. in Kim et al. thermoelectric element, for the advantage of preventing oxidation of the interconnect.

In view of Claims 6-7, Kim et al. and Ghosal et al. are relied upon for the reasons stated above in addressing Claim 1.  Kim et al. teaches that the first porous metal structure is fully embedded within the first outer region of the thermoelectric body (Figure 4, #37/#39).

In view of Claim 8, Kim et al. and Ghosal et al. are relied upon for the reasons stated above in addressing Claim 1.  Kim et al. teaches that the first porous metal structure includes at least one metal mesh (Figure 4, #37/#39).

In view of Claim 10, Kim et al. and Ghosal et al. are relied upon for the reasons stated above in addressing Claim 1.  Kim et al. teaches that the second contact structure (Figure 2, #32) is the same as the first contact structure and the second contact structure is attached to the thermoelectric body at a second outer region of the thermoelectric body, the second outer region being opposite to the first outer region (Figure 2, #20c & Paragraph 0039 – the electrode arrangement is identical for the bottom position).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0131506 A1) in view of Ghosal et al. (US 2016/0372650 A1) in view of Elsner et al. (US 3,865,632 A).

In view of Claim 5, Kim et al. and Ghosal et al. are relied upon for the reasons given above in addressing Claim 1.  Kim et al. and Ghosal et al. are does not disclose the at least one first porous metal structure has a thickness of at least 30 microns and not greater than 175 microns.
Elsner et al. teaches at least one first porous metal structure has a thickness of at least 30 microns and not greater than 175 microns (Column 3, Lines 13-16). Elsner et al. teaches that it is an object of the present invention to provide an improved terminal construction that is more efficient and more durable thermally (Column 1, Lines 61-67).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first porous metal structure have a thickness of at least 30 microns and not greater than 175 microns for the advantages of an improved terminal construction that is more efficient and more durable thermally.


Claims 1, 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 2011/0099991 A1) in view of Hiroyama (US 2010/0170554 A1).

In view of Claim 1, Stefan et al. teaches a thermoelectric element (Figure 2) comprising: a thermoelectric body (Figure 2), and a first and second contact structure (Paragraph 0024 & 0053 – the contact connections), wherein the first contact structure comprises at least one first porous metal structure (Paragraph 0056) and at least one conductor layer (Figure 2, #6/7 & Paragraph 0057), wherein the at least one first porous metal structure is at least partially embedded within a  first outer region of the thermoelectric body (Paragraph 0024), and the at least one conductor layer is overlying an outer surface of the first outer region of the thermoelectric body and in direct contact with the at least one metal mesh (Paragraph 0014 – layers 2/3 & 4/5 may not be present, in this case the porous metal structure would be directly adjacent the conductor layer #6/#7).
Stefan et al. does not disclose that the conductor layer is a metal layer.
Hiroyama teaches that a conductor layer is preferably nickel for the advantage of improved heat resistance, corrosion resistance and adhesion to a thermoelectric device of an electrode (Paragraph 0031).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the conductor layer comprise a nickel metal layer as disclosed by Hiroyama in Stefan et al. thermoelectric element for the advantage of having a metal layer with improved heat resistance, corrosion resistance and adhesion to a thermoelectric device.

In view of Claim 5, Stefan et al. and Hiroyama are relied upon for the reasons given above in addressing Claim 1.  Stefan et al. teaches that the first porous material structure has a thickness less than 100 microns (Paragraph 0028).

In view of Claim 8, Stefan et al. and Hiroyama are relied upon for the reasons given above in addressing Claim 1.  Stefan et al. teaches that the first porous metal structures includes at least one metal foam (Paragraph 0027).

In view of Claim 10, Stefan et al. and Hiroyama are relied upon for the reasons given above in addressing Claim 1. Stefan et al. teaches that the second contact structure has the same structural features as the first contact structure and is attached to the thermoelectric body at a second outer region of the thermoelectric body opposite to the first outer region (Paragraph 0024 & 0053).

In view of Claim 11, Stefan et al. and Hiroyama are relied upon for the reasons given above in addressing Claim 1.  Stefan et al. teaches that the second contact structure can be different that the first contact structure (Paragraph 0064).

In view of Claim 13, Stefan et al. and Hiroyama are relied upon for the reasons given above in addressing Claim 1.  Stefan et al. teaches that the thermoelectric element is adapted for converting heat energy from a heat source to electrical energy, the heat source having a temperature of at least 500 °C (Paragraph 0057).

Claims 2-4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 2011/0099991 A1) in view of Hiroyama (US 2010/0170554 A1) in view of Ghosal et al. (US 2016/0372650 A1).

In view of Claims 2-4, Stefan et al. and Hiroyama are relied upon for the reasons given above in addressing Claim 1.  Stefan et al. teaches that the first porous metal structure comprises nickel (Paragraph 0056), while Hiroyama discloses why its obvious to have a first metal layer that consists of nickel (Paragraph 0031).  What modified Stefan et al. does not disclose is that the at least one metal layer comprises a second metal layer that includes nickel.
Ghosal et al. teaches that a first metal layer (Figure 6B, #18) has an additional metal layer in the form of a coating of nickel and that this additional layer advantageously prevents oxidation of the interconnects in a thermoelectric element (Paragraph 0026).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the metal layer as disclosed by Ghosal et al. in modified Stefan et al. thermoelectric element, for the advantage of preventing oxidation of the interconnect.

In view of Claim 9, as best understood by the Examiner, Stefan et al., Hiroyama and Ghosal et al. are relied upon for the reasons given above in addressing Claim 2.  Ghosal et al. discloses that the second layer has a thickness of 1-10 microns and serves as a coating (Figure 3 & Paragraph 0026).  Accordingly, a coating serving as a second layer is implied to not have the same thickness as the layer it coats.  It would be obvious to one of ordinary skill in the art at the time the invention was filed that the second layer (the coating) would have a smaller thickness than the first metal layer (the electrodes) that it coats.  In regards to the limitation that, “the first metal layer has a different stress than the second metal layer”, first and second metal layers that have differing thicknesses would have different stresses due to the inherent different in their respective cross-sectional areas.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0131506 A1) in view of Ghosal et al. (US 2016/0372650 A1) in view of Elsner et al. (US 3,865,632 A).

In view of Claim 5, Stefan et al. and Hiroyama are relied upon for the reasons given above in addressing Claim 1.  Stefan et al. does not disclose the at least one first porous metal structure has a thickness of at least 30 microns and not greater than 175 microns.
Elsner et al. teaches at least one first porous metal structure has a thickness of at least 30 microns and not greater than 175 microns (Column 3, Lines 13-16). Elsner et al. teaches that it is an object of the present invention to provide an improved terminal construction that is more efficient and more durable thermally (Column 1, Lines 61-67).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first porous metal structure have a thickness of at least 30 microns and not greater than 175 microns for the advantages of an improved terminal construction that is more efficient and more durable thermally.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 2011/0099991 A1) in view of Hiroyama (US 2010/0170554 A1) in view of Elsner et al. (US 3,865,632 A).

In view of Claims 6-7, Stefan et al. and Hiroyama are relied upon for the reasons given above in addressing Claim 1.  Stefan et al. does not explicitly disclose that the first porous metal structure is fully embedded within the first outer region of the thermoelectric body.
Elsner et al. discloses a first porous metal structure fully embedded within the first outer region of the thermoelectric body (Figure 1, #22 disposed in #12 & Column 2, Lines 41-53).  Elsner et al. teaches that it is an object of the present invention to provide an improved terminal construction that is more efficient and more durable thermally (Column 1, Lines 61-67).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first porous metal structure fully embedded within the first outer region of the thermoelectric body as disclosed by Elsner et al. in modified Stefan et al. for the advantage of having a configuration with an improved terminal construction that is more efficient and more durable thermally.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726